 


109 HR 1225 IH: Terrorist Apprehension and Record Retention Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1225 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Conyers (for himself and Mr. Shays) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To better manage the national instant criminal background check system and terrorism matches. 
 
 
1.Short titleThis Act may be cited as the Terrorist Apprehension and Record Retention Act of 2005 or the TARR Act of 2005. 
2.Identification of terrorists 
(a)In generalSection 922(t) of title 18, United States Code, is amended by inserting after paragraph (6) the following: 
 
(7)If the national criminal background check system indicates that a person attempting to purchase a firearm or applying for a State permit to possess, acquire, or carry a firearm is identified as a known or suspected member of a terrorist organization in records maintained by the Department of Justice or the Department of Homeland Security, including the Violent Gang and Terrorist Organization File— 
(A)all information related to the prospective transaction shall automatically and immediately be transmitted to the appropriate Federal and State counterterrorism officials, including the Federal Bureau of Investigation; 
(B)the Federal Bureau of Investigation shall coordinate the response to such an event; and 
(C)all records generated in the course of the check of the national criminal background check system, including the ATF Form 4473, that are obtained by Federal and State officials shall be retained for a minimum of 10 years.. 
(b)Conforming amendments 
(1)Title 18Section 922(t)(2)(C) of title 18, United States Code, is amended by inserting after transfer the following: , except as provided in paragraph (7). 
(2)Other lawSection 617(a)(2) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (118 Stat. 95) is amended by inserting after or State Law the following: , except for information required to be maintained by section 922(t)(7) of title 18, United States Code. 
 
